The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Applicant’s election without traverse of Group III claim 3 and new claims 8-9 in the reply filed on August 12, 2022 is acknowledged.
Claims 1-2 and 4-7 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 12, 2022.
The requirement is still deemed proper and is therefore made FINAL.
This application contains claims 1-2 and 4-7 drawn to the inventions nonelected with traverse in the reply filed on August 12, 2022.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 3 and 8-9 are active.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 10, 2020, March 24, 2021, October 29, 2021, and April 6, 2022 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Polymer for Pattern Forming Material”.
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The dependent claim 8 recites the limitation “including the monomer unit derived from the compound represented by the general formula (1)”, and the dependent claim 9 recites the limitation “including the monomer unit derived from the compound represented by the general formula (2)” while the independent claim 3 recites the limitation “A polymer including at least one of … a monomer unit derived from a compound represented by a general formula (1) and a monomer unit derived from a compound represented by a general formula (2)”. Therefore, claims 8 and 9 do not constitute further limitations of claim 3.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of pre-AIA  35 U.S.C. 112, 4th paragraph, are related to matters of form, non-compliance with pre-AIA  35 U.S.C. 112, 4th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, 4th paragraph). Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the dependent claim should be rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as unpatentable rather than objecting to the claim. 

Allowable Subject Matter
Claims 3 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 3 and 8-9 are allowable over the closest references: Shipway et al. (U.S. Patent Application Publication 2008/0197322 A1), Sugasaki et al. (U.S. Patent Application Publication 2005/0095529 A1 or U.S. Patent 7,122,293), and Fujitani et al. (JP 2015-038534 A).
Shipway discloses a polymer matrix comprising active chromophoric groups and aromatic compounds selected from phenyl substituted compounds having one or more substituents independently selected from: 
(i) halogen; 
(ii) C1-4alkyl esters of carboxylic acid or their amide; 
(iii) --OR, --SR or --C(=O)R, R being an C1-6alkyl group; 
(iv) --O--(CH2)n--O--C(=O)C(X)=CH2, wherein n is independently 1-6; and 
(v) the group --O--C(=O)C(X)=CH2, wherein X is CH3 or H (claim 1), and a photochromic medium comprising a polymer matrix according to claim 1, wherein the chromophoric groups are active chromophore monomer having the following formula: .

    PNG
    media_image1.png
    50
    592
    media_image1.png
    Greyscale

wherein said active chromophore monomer is of the formula:

    PNG
    media_image2.png
    214
    646
    media_image2.png
    Greyscale

wherein X is methyl or hydrogen; n is an integer between 1 and 6; Y is hydrogen or a linear or branched alkyl moiety having 1 to 8 carbon atoms optionally substituted with halogens (claims 8-11).
Sugasaki discloses a polymer, which contains a structural unit having a carboxyl group represented by the following formula (1) at a side chain of the structural unit; and which comprises a functional group represented by the following formula (2) at a side chain of the polymer, the functional group being capable of changing to an acid group through hydrolysis with alkali: 

    PNG
    media_image3.png
    325
    743
    media_image3.png
    Greyscale

wherein in formula (1), R1 represents a hydrogen atom or a methyl group; R2 represents an (n+1)-valent organic linking group containing an ester group represented by --O(C=O)--; A represents an oxygen atom or NR3--; R3 represents a hydrogen atom, or an monovalent hydrocarbon group having from 1 to 10 carbon atoms; and n indicates an integer of from 1 to 5; 
and in formula (2), Q represents a linking group that links X1 to a main chain of the polymer; X1 represents a protective group hydrolyzable with an alkali aqueous solution having a pH of 10 or more; and when the functional group represented by the formula (2) gives -Q-OH after hydrolysis, the -Q-OH is an acid group having a pKa of 10 or less (claim 1).
Fujitani discloses a resist underlayer film forming composition for lithography comprising a polymer and a solvent, wherein the polymer is introduced into the main chain of the polymer via a Ether bond, wherein the polymer has the following formula (1a) and formula (1b) as its main chain:

    PNG
    media_image4.png
    491
    1365
    media_image4.png
    Greyscale

In the formula, R1, R2, R3 and R4 each independently represents a hydrogen atom, an alkyl group having 1 to 13 carbon atoms, a hydroxyl group, a methoxy group, a thiol group, an acetyl group, a nitre group, an allyl group, a phenyl group, or a naphthyl group is expressed, A1, A2, A3, A4, A5 and A6 express a hydrogen atom, a methyl group, or an ethyl group independently, respectively, and Q expresses the organic group of the bivalence between two carbon atoms.
In the formula (1b), Q is represented by the following formula (2) :

    PNG
    media_image5.png
    680
    1382
    media_image5.png
    Greyscale

wherein Q1 represents an alkylene group having 1 to 10 carbon atoms, a divalent organic group having an alicyclic hydrocarbon ring having 3 to 10 carbon atoms, a phenylene group, a naphthylene group, or an anthrylene group, and the phenylene group, the naphthylene group, and the anthrylene group each represents  2 or 6-membered alkylene group; each of them may be substituted with at least one group selected from the group consisting of an alkyl group having 1 to 6 carbon atoms, a halogen atom, an alkoxy group having 1 to 6 carbon atoms, a nitro group, a cyano group and an alkylthio group having 1 to 6 carbon atoms.(claims 1-3).
	However, the above-mentioned references of Shipway et al., Sugasaki et al., and Fujitani et al. do not disclose or fairly suggest the claimed polymer including at least one of:
a. monomer unit selected from a monomer unit derived from a compound represented by a general formula (1) described below,

    PNG
    media_image6.png
    454
    675
    media_image6.png
    Greyscale

wherein, R5 is a hydrogen atom or a methyl group, each R6 independently is an
ethyl group, an n-propyl group, an isopropyl group, an n-butyl group, an isobutyl group,
or an s-butyl group, and
a monomer unit derived from a compound represented by a general formula (2) described below,

    PNG
    media_image7.png
    604
    793
    media_image7.png
    Greyscale

wherein, R11 is a hydrogen atom or a methyl group, each R12 independently is a
methyl group, an ethyl group, an n-propyl group, an isopropyl group, an n-butyl group,
an isobutyl group, an s-butyl group, or a t-butyl group, as per amended claim 3. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764